DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 8-19, in the reply filed on 1/24/2022 is acknowledged.  The traversal is on the ground(s) that there is no examination burden.  This is not found persuasive because burden has been demonstrated based on distinct classification.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 10-19 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Jenkel (US 5,113,583) with reference to Nickel Institute ("IN-100 ALLOY ENGINEERING PROPERTIES", see form 892, listed under NPL).
Re Claim 8, Jenkel discloses a method of making a turbine rotor disk (Abstract; Fig. 4), comprising: providing a first preform 18 corresponding to a radially inner portion of the turbine rotor disk, said first preform comprising a wrought nickel alloy having a yield strength of at least 126 ksi at 1,000 degrees F (Col. 4-5; especially note col. 4, lines 60-63; col. 5, lines 1-46; Note use of IN-100 which the reference NPL Nickel Institute shows has a yield strength of at least 126 ksi at 1,000 degrees F, see pg. 5, second table where 128,000 psi equals 128 ksi at 1000 degrees F); providing a second preform 10 corresponding to a radially outer portion of the turbine rotor disk, said second preform comprising a cast nickel alloy configured as a single crystal or with a grain size of ASTM 2 or larger (Col. 4, lines 4-60; single crystal, see col. 4, lines 55-56); and solid-state bonding the first and second preforms together under heat and pressure to form a turbine rotor disk including a radially inner portion comprising the first preform and a radially outer portion comprising the second preform (Col. 5, lines 35-46; para. connecting Col. 6-7). 
Re Claim 10, Jenkel discloses bonding the first and second preforms together comprises diffusion bonding the first and second preforms together (Col. 5, lines 35-46; para. connecting Col. 6-7). 
Re Claim 11, Jenkel discloses the second preform comprises the cast nickel alloy configured as a single crystal (Col. 4, lines 4-60; single crystal, see col. 4, lines 55-56). 
Re Claim 12, Jenkel discloses the second preform comprises the cast nickel alloy configured with a grain size of ASTM 2 or larger (Note this configuration is claimed optionally in claim 8 and thus remains optional since this claim is merely further limiting one of the optional configurations of which Jenkel reads on the other option, i.e. single crystal. For example, if this claim limitation were added to claim 8, it would still be optional since claim 8 recites that a single crystal could be used instead).
Re Claim 13, Jenkel discloses providing the first preform comprises working a billet comprising the nickel alloy to form the first preform (Col. 5, lines 30-46). 
Re Claim 14, Jenkel discloses providing the second preform comprises casting the nickel alloy under conditions to form the nickel alloy of the second preform configured as a single crystal (Col. 4, lines 4-60; single crystal, see col. 4, lines 55-56). 
Re Claim 15, Jenkel discloses providing the second preform comprises casting the nickel alloy under conditions to form the nickel alloy of the second preform configured with a grain size of ASTM 2 or larger (Note this configuration is claimed optionally in claim 8 and thus remains optional since this claim is merely further limiting one of the optional configurations of which Jenkel reads on the other option, i.e. single crystal. For example, if this claim limitation were added to claim 8, it would still be optional since claim 8 recites that a single crystal could be used instead). 
Re Claim 16, Jenkel discloses the second preform has a grain size of ASTM 1 or larger (optionally claimed as explained for claim 15 above). 
Re Claim 17, Jenkel discloses the second preform has a grain size of ASTM 0 or larger (optionally claimed as explained for claim 15 above). 
Re Claim 18, Jenkel discloses providing the first preform comprises working a billet comprising the nickel alloy to form the first preform (Col. 5, lines 30-46), and wherein providing the second preform comprises casting the nickel alloy under conditions to form the nickel alloy of the second preform as a single crystal or with a grain size of ASTM 2 or larger (Col. 4, lines 4-60; single crystal, see col. 4, lines 55-56). 
Re Claim 19, Jenkel discloses the first preform includes a portion corresponding to a bore of the turbine rotor disk, and the second preform includes a portion corresponding to a rim of the turbine rotor disk (Col. 4-5; Fig. 1-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkel with Reference to Nickel Institute in view of Bochiechio (PGPub 2018/0105914).
Re Claim 9, Jenkel does not disclose bonding the first and second preforms together comprises inertia bonding the first and second preforms together. However, Bochiechio teaches inertia bonding the first and second preforms together (para. 14-15). It would be obvious to one of ordinary skill in the art to utilize inertia bonding, as taught by Bochiechio, since this process minimizes solidification discontinuities and is essentially "self-cleaning" by removing any surface contaminants as the frayed metal flows out of the joint at the weld interface (para. 15).
 Claim 8, 10, 12-13, 15-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkel with Reference to Nickel Institute in view of Turner  (US 4,329,175).
Re Claims 8 and 12, Jenkel discloses a method of making a turbine rotor disk (Abstract; Fig. 4), comprising: providing a first preform 18 corresponding to a radially inner portion of the turbine rotor disk, said first preform comprising a wrought nickel alloy having a yield strength of at least 126 ksi at 1,000 degrees F (Col. 4-5; especially note col. 4, lines 60-63; col. 5, lines 1-46; Note use of IN-100 which the reference NPL Nickel Institute shows has a yield strength of at least 126 ksi at 1,000 degrees F, see pg. 5, second table where 128,000 psi equals 128 ksi at 1000 degrees F); providing a second preform 10 corresponding to a radially outer portion of the turbine rotor disk, said second preform comprising a cast nickel alloy (Col. 4, lines 4-60: “The bladed ring 10 may be fashioned by any convenient method. For example, the bladed ring may be machined from a cast piece of material”); and solid-state bonding the first and second preforms together under heat and pressure to form a turbine rotor disk including a radially inner portion comprising the first preform and a radially outer portion comprising the second preform (Col. 5, lines 35-46; para. connecting Col. 6-7). 	Jenkel does not disclose cast nickel alloy configured with a grain size of ASTM 2 or larger. However, Turner teaches cast nickel alloy configured with a grain size of ASTM 2 or larger (Col. 4, line 11-38). It would be obvious to one of ordinary skill in the art to utilize a grain size of ASTM 2 or larger, as taught by Turner, for the purpose of providing a desired grain structure which will provide a desired thermal fatigue and creep resistance and tensile strength (col. 1, line 59+).
Re Claim 10, Jenkel discloses bonding the first and second preforms together comprises diffusion bonding the first and second preforms together (Col. 5, lines 35-46; para. connecting Col. 6-7).
Re Claim 13, Jenkel discloses providing the first preform comprises working a billet comprising the nickel alloy to form the first preform (Col. 5, lines 30-46).
Re Claim 15, Jenkel does not disclose casting the nickel alloy under conditions to form the nickel alloy configured with a grain size of ASTM 2 or larger. Turner teaches casting the nickel alloy under conditions to form the nickel alloy configured with a grain size of ASTM 2 or larger (Col. 4, line 11-38). It would be obvious to one of ordinary skill in the art to utilize a grain size of ASTM 2 or larger, as taught by Turner, for the purpose of providing a desired grain structure which will provide a desired thermal fatigue and creep resistance and tensile strength (col. 1, line 59+).
Re Claim 16, Turner teaches a grain size of ASTM 1 or larger (Col. 4, line 11-38). 
Re Claim 17, Turner teaches a grain size of ASTM 0 or larger (Col. 4, line 11-38). 
Re Claim 19, Jenkel discloses the first preform includes a portion corresponding to a bore of the turbine rotor disk, and the second preform includes a portion corresponding to a rim of the turbine rotor disk (Col. 4-5; Fig. 1-4).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenkel with Reference to Nickel Institute in view of Turner, in further view of Bochiechio (PGPub 2018/0105914).
Re Claim 9, Jenkel does not disclose bonding the first and second preforms together comprises inertia bonding the first and second preforms together. However, Bochiechio teaches inertia bonding the first and second preforms together (para. 14-15). It would be obvious to one of ordinary skill in the art to utilize inertia bonding, as taught by Bochiechio, since this process minimizes solidification discontinuities and is essentially "self-cleaning" by removing any surface contaminants as the frayed metal flows out of the joint at the weld interface (para. 15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726